Citation Nr: 0418479	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  01-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than March 27, 2000, 
for service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967, and from April 1969 to January 1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for PTSD, 
effective March 27, 2000.  The veteran appeals for an earlier 
effective date.

This case was the subject of a September 2003 Order of the 
Court of Appeals for Veterans Claims (Court), granting a 
Joint Motion for Remand of the parties dated in September 
2003, and vacating the Board's December 2002 decision in this 
matter.  The below action is directed in view of the Court's 
Order.

Since the time of the Board's now-vacated December 2002 
decision in this matter, the veteran and his representative 
have raised several new claims, to include service connection 
for substance abuse, chronic pain, alcohol and nicotine 
abuse, osteoarthritis, polyarthralgias, a gastrointestinal 
disorder, a respiratory disorder, and dementia, all claimed 
as secondary to service-connected PTSD.  He has submitted 
medical articles to support these claims, and in May 2004 
requested through his representative that the RO obtain all 
current treatment records from the McAllen VA Clinic and 
schedule a VA examination in connection with these claims.  
This matter is referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 





REMAND

As noted above, this case was the subject of a September 2003 
Order of the Court of Appeals for Veterans Claims (Court), 
granting a Joint Motion for Remand of the parties dated in 
September 2003, and vacating the Board's December 2002 
decision in this matter.  In the Joint Motion, the parties 
agreed that the veteran had not been informed what evidence, 
if any, would be gathered by the appellant, and which 
evidence would be provided by the VA, as is required by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)).  

Additionally, in May 2004, the veteran's representative 
introduced a new legal argument, asserting that although VA 
notified the veteran that it had denied service connection 
for his "nervous condition" in May 1983, the corresponding 
rating decision only adjudicated a claim for service 
connection for "passive aggressive personality and acute 
situational maladjustment."  She argues that in light of the 
discrepancy, an earlier effective date for service connection 
for PTSD is warranted.  The representative cites to Best v. 
Brown, 10 Vet. App. 322 (1997) as precedential authority in 
support of her argument.  Further, the veteran's 
representative notes that the RO informed the veteran in May 
1983 that he could submit additional evidence to strengthen 
his claim, and did not provide any time limit as to when the 
information must be received.  She argues that the RO's 
subsequent failure to consider new evidence received in June 
1984, which includes a diagnosis of anxiety rendered by a VA 
clinician in February 1983, constituted a procedural defect 
which now warrants an earlier effective date for service 
connection for PTSD.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for entitlement to 
an effective date earlier than March 27, 
2000, for service connection for PTSD of 
the impact of the notification 
requirements on the claim.  

In accord with the September 2003 Court's 
Order and the Joint Motion for Remand in 
this case, specific notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should:  (1) inform the 
claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform the 
claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell the claimant to provide any evidence 
in the claimant's possession that 
pertains to the claim.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

3.  The RO should readjudicate the issue 
of entitlement to an effective date 
earlier than March 27, 2000, for service 
connection for PTSD with consideration of 
all of the evidence added to the record 
since the Supplemental Statement of the 
Case (SSOC) issued in October 2001.

4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the October 
2001 SSOC.  A reasonable period of time 
for a response should be afforded.

In so doing, the RO should address the 
veteran's arguments that 1) although VA 
notified the veteran that it had denied 
service connection for his "nervous 
condition" in May 1983, the 
corresponding rating decision only 
adjudicated a claim for service 
connection for "passive aggressive 
personality and acute situational 
maladjustment," thus warranting an 
earlier effective date for service 
connection for PTSD, in light of Best v. 
Brown, 10 Vet. App. 322 (1997); and 2) 
that the RO informed the veteran May 1983 
that he could submit additional evidence 
to strengthen his claim, without 
specifying any time limit for submitting 
new evidence, so that the RO's failure to 
consider new evidence received in June 
1984, which includes a diagnosis of 
anxiety rendered by a VA clinician in 
February 1983, constituted a procedural 
defect which now warrants an earlier 
effective date for service connection for 
PTSD.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



